NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



SEAN BURNHAM,                             )
                                          )
             Appellant,                   )
                                          )
v.                                        )         Case No. 2D17-5018
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed July 12, 2019.

Appeal from the Circuit Court for Pinellas
County; Michael F. Andrews, Judge.

Howard L. Dimmig, II, Public Defender,
and Julius J. Aulisio, Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Chelsea S. Simms,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


SILBERMAN, BLACK, and ATKINSON, JJ., Concur.